Title: Notes on Debates, 23 December 1782
From: Madison, James
To: 


Monday 23d. December.
The motion to strike out the words “accruing to the use of the U.S.” was grounded on a denial of the principle that a capture & possession by the enemy of moveable property extinguished or affected the title of the original owners. On the other side this principle was asserted as laid down by the most approved writers, and conformable to the practice of all nations; to which was added that if a contrary doctrine were established by Congress, innumerable claims would be brought forward by those whose property had on recapture been applied to the public use. see Journal
Letters were this day recd. from Mr. Franklin Mr. Jay & the Marquis de la Fayette. They were dated the 14th of Ocr. That from the first inclosed a copy of the 2d. Commison. to Mr. Oswald with sundry prelimy. articles, & distrusted the British Court. That from the 2d. expressed great jealousy of the French Govt., & referred to an intercepted letter from Mr. Marbois opposing the claim of the U.S. to the Fisheries. This despatch produced much indignation agst. the author of the intercepted letter and visible emotions in some agst. France. It was remarked here that our Ministers took no notice of the distinct comons. to Fitzherbt. & Oswald; that altho’ on a supposed intimacy and joined in the same comon. they [the Ministers wrote separately & breathed opposite sentiments as to the views of France. Mr. Livingston told me that the letter of the Ct. de Vergennes as read to him by the Chevr. Luzerne very delicately mentioned & complained that the American Ministers did not in the nego——ns with the British Ministers maintain the due communication with those of France. Mr. Livingston inferred on the whole that France was sincerely anxious for peace.
